                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA



ELLIS RAY HICKS                                                                CIVIL ACTION

VERSUS                                                                         19-108-SDD-RLB

DEPARTMENT OF PUBLIC SAFETY &
CORRECTIONS, ET AL.




                                              RULING

       This matter is before the Court on the Motion for Partial Dismissal for Lack of

Subject Matter Jurisdiction1 by Defendants, State of Louisiana through the Louisiana

Department of Public Safety and Corrections (“DOC”), James LeBlanc (“LeBlanc”), and

Terry Lawson (“Lawson”)(or, collectively, “Defendants”). In this motion, Defendants move

to dismiss Plaintiff’s claims for injunctive and declaratory relief.             In Plaintiff’s initial

Opposition, Plaintiff conceded the dismissal of his claims for injunctive relief but

maintained his entitlement to declaratory relief.2 However, in Plaintiff’s most recent

Opposition to a subsequent motion filed by these Defendants, Plaintiff now voluntarily

dismisses all claims for declaratory relief.3




1
  Rec. Doc. No. 22.
2
  Rec. Doc. No. 74.
3
  Rec. Doc. No. 85, filed in opposition to Defendants’ Motion to Dismiss Second Amended Complaint, Rec.
Doc. No. 84.
Document Number: 58636
                                                                                            Page 1 of 2
          Accordingly, Defendants’ Motion for Partial Dismissal for Lack of Subject Matter

Jurisdiction4 is GRANTED, and Plaintiff’s claims for injunctive and declaratory relief are

dismissed with prejudice.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on July 14, 2021.




                                           S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




4
    Rec. Doc. No. 22.
Document Number: 58636
                                                                                Page 2 of 2
